Citation Nr: 0817621	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-24 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability (a "back disorder").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1983 to 
February 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for the 
veteran's lumbar spine disability.

The veteran appeared before the undersigned in February 2008 
for a hearing.  A transcript of the hearing has been 
associated with the claims file.


FINDING OF FACT

A back disability was caused by the veteran's military 
service.


CONCLUSION OF LAW

A back disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  
§ 3.303(a).  In addition, certain chronic diseases, such as 
arthritis and hypertension, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service medical records indicate that in February 1985, the 
veteran was injured when he fell off a roof and landed on 
both feet on a concrete surface.  The fall caused loss of 
consciousness, damaged his ligaments of the right ankle, and 
fractured his right fibula and his left second metatarsal.  
No indication of spine trauma was noted at that time.

In September 1985, the veteran was treated for low back pain 
that developed while lifting.  His back was tender and he was 
diagnosed with low back strain.  In January 1986, the veteran 
was treated for chronic low back pain that had been ongoing 
for approximately one month.  The veteran indicated that the 
pain was related to laying bricks, and that there was no 
particular injury.  He indicated pain at the tailbone that 
radiated down his left leg.  An x-ray taken of the lumbar 
spine indicated a mild irregularity of the anterior corner of 
L3.  The examiner indicated that the irregularity was 
probably on a developmental basis, but that the possibility 
of an old trauma could not be discounted.

As noted above, the veteran had active military service from 
February 1983 to February 1988.

The veteran currently suffers pain in his lumbar spine.  VA 
outpatient records dated July 2004 indicate that he had a 
discectomy of his L4, L5, and S1 in 2002, which improved his 
condition; however, he continues to suffer residuals.  The 
veteran indicated that his back problems started after he 
fell two stories onto a concrete surface while in the 
service.  Records from August 2005 show treatment for the 
veteran's low back disability as well.

In February 2008, the veteran testified that his duties in 
service consisted mainly of construction type work and that 
he used his back every day.  He also testified about falling 
off the roof, and his treatment for injuries sustained from 
the fall.  He indicated that he was not treated for spine 
injuries for that particular incident; however, he was 
treated on other occasions during service for low back 
problems and was treated within one year of separation from 
service for his back problems.  

The veteran indicated that subsequent to service he was seen 
at the Pensacola Naval Air Station Hospital as his spouse's 
dependent.  He indicated that he was treated there within one 
year of leaving active service for low back strain.  

The Board notes that the RO was unable to obtain the 
veteran's records from Pensacola Naval Air Station Hospital.

The veteran testified that he underwent surgery for herniated 
disks which helped ease some of his symptoms, but that he 
continues to suffer low back pain.  

Other than his treatment at Pensacola Naval Air Station 
Hospital, he was treated by chiropractors since at least 
1992.  However, the veteran was unable to obtain copies of 
records or a statement from the chiropractor because the 
chiropractor's files were destroyed in a 2004 hurricane.

Based upon the testimony provided, the Board finds that the 
veteran is a credible witness.  The evidence shows that the 
veteran was treated during service and that x-rays showed 
minor irregularities of the lumbar spine.  The veteran 
testified about seeking treatment within one year of service, 
which the Board finds credible.  In addition, current medical 
records show that the veteran continues to suffer a lumbar 
spine disability. 

Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board concludes that the veteran as least as 
likely as not incurred a lumbar spine disability as a result 
of his service.  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection for his lumbar spine 
disability is granted.  The nature and extent of the back 
problem related to service is not before the Board at this 
time. 

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for the veteran's lumbar spine disability 
is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


